Citation Nr: 1312590	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active service from December 1979 to December 1983.  He has also reported service in the United States Army Reserves, which is unverified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal following an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran provided testimony at an October 2010 Board hearing before a Veterans Law Judge (VLJ).  The Veteran was notified by a January 2013 Board letter that the VLJ who had conducted his hearing was no longer at the Board.  The Veteran was provided the opportunity for another hearing.  The Veteran has failed to respond to the Board's January 2013 letter.  

By way of history, in December 2011, the Board denied the Veteran's claim on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Order, the Court granted a Joint Motion for Remand (JMR).  The JMR vacated the December 2011 Board decision and remanded the matter to the Board.  

Subsequently, the Veteran was notified by a January 2013 Board letter that the Court had remanded his case to the Board for readjudication and the issuance of a new decision.  He was notified that he had the opportunity, if desired, to submit additional argument and/or evidence in support of his claim on appeal before the Board proceeded with readjudication.  

In a 90-Day Letter Response Form, dated and received at the Board in March 2013, the Veteran's representative submitted additional argument and evidence in support of the Veteran's claim.  She requested that the case be returned to the agency of original jurisdiction (AOJ) for review of the newly submitted argument and 

evidence.  Furthermore, the representative requested that an additional medical examination and opinion be obtained.  
Here, as the additional argument and evidence was received within the 90-day period following the January 2013 notice letter, and, in particular, the evidence received is new and pertinent to the claim on appeal, the argument and evidence is hereby returned to the AOJ for initial consideration.  See e.g.,38 C.F.R. § 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the additional argument and evidence submitted by the Veteran's representative and received by the Board in March 2013.  The evidence consists of photos of the building from which the Veteran reportedly fell and injured his spine; medical records from Rochester Brain & Spine, dated in December 2011 and January 2012; and a January 2012 medical record from Brighton Surgery Center.  

2.  Thereafter, and following any additional evidentiary development it deems appropriate, the AOJ should re-adjudicate the issue on appeal, as listed on the title page of this remand.  If a benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

